                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                                                    :
Lance Dean Shepardson, on behalf of himself         :
and all others similarly situated,                  :
                                                    :
                       Plaintiff,                   :
                                                      Civil Action No.: 3:20-cv-00081-MOC-DCK
                                                    :
       v.                                           :
                                                    :
LawnStarter, Inc.,                                  :
                                                    :
                       Defendant.                   :
                                                    :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. Plaintiff anticipates filing a dismissal of this action with prejudice pursuant to Fed.

R. Civ. P. 41(a) within 60 days.

Dated: June 2, 2020

                                               Respectfully submitted,

                                               By       /s/ Sergei Lemberg

                                               Sergei Lemberg (admitted pro hac vice)
                                               Stephen Taylor (admitted pro hac vice)
                                               LEMBERG LAW, L.L.C.
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424

                                               Lawrence B. Serbin
                                               The Law Offices of Jason E. Taylor, P.C.
                                               301 S. McDowell Street, Suite 1016
                                               Charlotte, NC 28204
                                               Telephone: 800-351-3008
                                               Facsimile: 704-676-1094
                                               Attorneys for Plaintiff

                                                    1

      Case 3:20-cv-00081-MOC-DCK Document 24 Filed 06/02/20 Page 1 of 2
                              CERTIFICATE OF SERVICE

        I hereby certify that on June 2, 2020, a true and correct copy of the foregoing was served
electronically by the U.S. District Court for the Western District of North Carolina Electronic
Document Filing System (ECF) and that the document is available on the ECF system.


                                                             /s/ Sergei Lemberg
                                                             Sergei Lemberg




                                                2

      Case 3:20-cv-00081-MOC-DCK Document 24 Filed 06/02/20 Page 2 of 2
